Exhibit 99.1 Joint Filing Agreement The undersigned agree that the foregoing Statement on Schedule 13D/A, dated September20, 2012, is being filed with the Securities and Exchange Commission on behalf of each of the undersigned pursuant to Rule 13d-1(k). Dated: September20, 2012 AFINSA BIENES TANGIBLES S.A. EN LIQUIDACION By: /s/ Javier Díaz-Gálvez de la Cámara Name: Javier Díaz-Gálvez de la Cámara Title: Trustee By: /s/ Benito Agüera Marín Name: Benito Agüera Marín Title: Trustee By: /s/ Carmen Salvador Calvo Name: Carmen Salvador Calvo In representation of Tesoreria General del la Seguridad Social Title: Trustee AUCTENTIA, S.L. By: /s/ Javier Díaz-Gálvez de la Cámara Name: Javier Díaz-Gálvez de la Cámara Title: Joint Administrator By: /s/ Benito Agüera Marín Name: Benito Agüera Marín Title: Joint Administrator
